                                     Case 1:18-cr-00203-CM Document 29 Filed 03/17/21 Page 1 of 2

                                                                                                                         Southern Distri ct
Federal Defenders                                                                        52 Duane Street-10th Floor, Nt' W York , NY 10007
O F N EW YORK, INC.                                                                                Tel: (212) 417-8700 Fa x: (212 ) 571-0392


                                                                                                                    SP1llhl'l'tl /) i1frl( ·/   of Nn,     )'or,
D,ivi d E. P,nron
                                                                                                                          Jc nnifl' r L. Brow n
I: Yl' c' lllll 'l' I )ired, 11' ~
                                       USDCSDNY                                                                             ,-\u 1>n1t', -m -( ~lwr(!t '

                                       DOCUMENT
                                       ELECTRONICALLY FILED
                                       DOC#:                                                      March 17. 202 1
                                       DAfE FILED: ~ I (I /')n ?--1
                 BY ECF

                 Honora ble Chief Judge Co ll een McMahon
                 United States Di strict Court fo r the Southern Di str ict of New Yo rk
                 United States Courthouse
                 500 Pearl Street. Room 2270
                 New York. New Yo rk I 0007

                 Re: United States v. Morris Wilson
                            18 CR 203 (CM)
                                                                                 r   .

                 Dear Judge Mc Mahon:
                                                       !. .... ----- . . . . .


                            I write to request early termination of Mr. Wil son's supervised release, whi ch is set to
                 ex pire on November 13. 202 1. Ne ither the Government nor pro bation obj ects to thi s requ est. On
                 Jul y 24. 20 I 8, when the Court sentenced Mr. Wil son to 24 month s in jail to be fo llowed by two
                 years of supervised release, the Court told Mr. Wil son to "do everythin g that the pro batio n
                 officer tell s you to do, and yo u don't do anythin g the pro bati on officer tell s you th at yo u can' t
                 do ... .. (Dkt. 20. Sente ncin g Transcript at p. 14). Mr. Wil son took to heart the Court' s words .
                 Whi le in custody. he completed extensive programmi ng (CDL classes, parenting classes, writin g
                 classes) and wo rked as a cook and porter. Sin ce hi s release. he has consistentl y held two jobs. ! le
                 has been in fu ll compliance with all the te rm s of hi s superv ised re lease and pro bati on has deemed
                 him a ··sui ta ble candidate" fo r earl y termination.

                 The Court should terminate supervision at this time.

                          18 U.S.C. §35 83(e) gives the Court authority to terminate supervision at any tim e afte r
                 the ex pi rati on of one yea r. if such action is ··warranted by the conduct of the defend ant released
                 and the interests of j ustice." Mr. Wilson· s conduct since hi s release has been "exempl ary"
                 according to the pro batio n department. No purpose wo ul d be served by further su pervision. and
                 the intere ts ofjustice warrant terminati on at th is time.

                         Mr . Wilso n has been steadily employed since even before his term of' superv ision bega n.
                 Wh ile liv ing at a halfway house, he worked at the Brookly n Diner and at Krasda le Foods
                 Ware house . After compl eti ng his term at the halfway house. Mr. Wil son moved to Kiss immee.
                 Florida with the perm iss ion of hi s pro bati on officer. In Florida. Mr. Wil son wo rked as a sa les
                 associate at Citi Trend s, a clothin g store. and as a cook at Pizza Hu t.
        Case 1:18-cr-00203-CM Document 29 Filed 03/17/21 Page 2 of 2




      Attached as Exhibit A is a letter from Mr. Wilson's manager at Pizza Hut, James
Rathbun. He writes as follows:

        He has been with the company for almost a year. In that time , I've witnessed a lot
       of growth and appreciate how much of an asset he has become to our
       store ... Since the day I hired him he has always been a stand-up guy. Morris is a
       hard worker that is reliable, and very well mannered ... See Exhibit A.

       Mr. Wilson recently suffered a terrible loss . His aunt Lavenia Wilson. who raised him
and was like a surrogate mother, passed away. In the aftermath of her death , Mr. Wilson decided
to move back to New York City to be closer to his extended family. In her will, Ms. Wilson left
her condominium, on East 60 th street, to him. Mr. Wilson communicated extensively with his
probation officers regarding his move, and is now living in his aunt's apartment.

        Mr. Wilson looks forward to spending time with his daughter Marissa, who is 6 years old
and lives in New Rochelle . While living in Florida, it was hard for Mr. Wilson to visit Marissa.
especially during the pandemic. His other daughter, Chamore, who is 15 yea rs old, lives in Fort
Lauderdale, Florida. Mr. Wilson wants to be a good and involved parent to both his children:
Early termination of supervision will allow him to easily travel between New York and Florida,
so he can spend time with both his daughters. and reduce the work each visit generates for
probation.

        I have spoken with United States Probati on Officers Shawnte Lorick and Robert Walsh .
Officer Lorick informs me that Mr. Wilson ''has done all he needed to" while on supervision. He
is now on probation 's low-intensity caseload. No further purpose would be served by continuing
supervision. This comports with scientific studies that make clear: ·'shortening supervision terms
for compliant offenders does not negatively affect public safety." See Exhibit B.

Conclusion

        In light of Mr. Wilson 's exemplary compliance and steady employment, and without
objection from probation or the Government, I ask the Court to terminate supervision pursuant to
18 U.S.C. §3853(e).
                                              Respectfull y submitted.

                                                     Isl

                                             Jennifer L. Brown
                                             Attorney-in-Charge
                                             Federal Defenders of New York
                                             (646) 763-1420

CC:    AUSA Dominic A. Gentile (By e-mail)
       !\USA Jacob E. Warren (By e-mail)
       US PO Robert Walsh (By e-mail)
